DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/2022 has been entered.
 
Status of the Claims
Claims 1, 2, 5, 6, 8, 9, 11-13, and 15 remain under current examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/17/2022 has been considered by the examiner.
Response to Arguments
	Applicant’s arguments filed 2/17/2022 (hereafter, “Remarks”) have been fully considered and are addressed as follows.
	Applicant argues that Yu does not teach a carrier with both an unbound active agent and a bound agent absorbed to a mineral coated microparticle thereby allowing for an immediate effect and a sustained release.  Applicant subsequently argues that secondary references do not cure this alleged deficiency.
	In reply, Applicant’s argument has been fully considered but is not persuasive in view of the new grounds of rejection outlined below.  Specifically, it is maintained that Wohabrebbi addresses the bound and unbound components specifically by its teaching that the drug depot may be comprised of different 

Maintained Rejections, Modified to Address Claim Amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5, 6, 8, 9, 11, 12, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (“Multilayered Inorganic Microparticles for Tunable Dual Growth Factor Delivery”; Adv. Funct. Mater., 2014, Vol. 24, No. 2, pp. 3082-3093, provided by Applicant in IDS dated 10/1/19, previously cited) in view of Jayasuriya (US 2010/0143439 A1, newly cited), Fritz et al. (US 2009/0111763, previously cited), and Wohabrebbi (US 2010/0015049A1, previously cited).
The instant claims are drawn to a formulation comprising an aqueous carrier, wherein the carrier comprises at least a first active agent; a mineral coated microparticle comprising a core and a mineral coating, as further specified in the claims.  IL-1 antagonists have been elected as first and second active agents.
Yu teaches a formulation for providing an active agent wherein the formulation comprises a carrier made from mineral coated microparticles in solution (see abstract; page 7, paragraph 1), at least a first active agent (BMP-2 is incorporated into a 1st mineral coating layer)(see abstract, page 3, paragraph 4), a mineral coated microparticle comprising a mineral coating (see abstract; see page 5, paragraph 1), and at least a second active agent (VEGF is incorporated onto a 2nd mineral coating layer in a dual growth factor release system (see abstract; see page 5, paragraph 1)(limitations of claims 1, 2, 5, 12, 15).  Yu’s mineral coating comprises carbonate (see section 2.1)(limitation of claim 8).  

Jayasuriya teaches microparticles comprising one or more bioactive materials encapsulated and/or coated onto a matrix material (see abstract, in particular).  Like Yu, Jayasuriya is directed to the delivery of growth factor active agents in particular (see [0009] and [0071] for instance).  Jayasuriya teaches the state of the art with regard to carrier stating that the choice of carrier will be determined by the particular active ingredient and method of administration (see [0131]).  Jayasuriya specifies that injectable carriers may be based on water as well as other biocompatible and organic solvents and that other excipients may also be useful to optimize the formulation’s properties such as tolerability, drug release performance, and stability (see [0132]-[0134]) and further that polymer components among other components may specifically be included (see [0137]).
Both Yu and Jayasuriya are directed to formulations for delivery of microparticles which may be injected.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine aqueous carrier components and excipients as taught by Jayasuriya, with a reasonable expectation of success as a carrier for the delivery of microparticles as taught by Yu et al.  One would have been motivated to do so to provide an injectable form of microparticles themselves based on Jayasuriya’s suggestion.  It is further noted that Jayasuriva details how microparticles may be substantially dried and then reconstituted in an aqueous liquid carrier for formulation into an injectable microparticle suspension (see [0135] in particular).  One would have been motivated to do so for desirable stabilization and formulation as suggested by Jayasuriya.
It is noted that the microparticles less the coating taught by Yu appear to constitute a “core” as claimed, however, assuming arguendo that Yu’s teaching is insufficient for specifically teaching a microparticle comprising a core and a mineral coating, Fritz cures this deficiency.  Further regarding claim 11, while Yu teaches a mineral coating to be carbonate-substitute hydroxyapatite over a plate-like structure (see section 2.1), Yu does not specify a required microparticle core material onto which the coatings are applied nor does Yu teach a ceramic core as instantly elected.

	Both Yu and Fritz are directed to coated microparticles for use in tissue growth applications.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use ceramic cores for microparticles as taught by Fritz to be state of the art in place of Yu’s generically disclosed plate-like structure capable of being coated for use in a microparticle.  One would have been motivated to do so based on Fritz’s teaching that bioceramic microspheres including biocompatible ceramics may desirably be used for coating application for making functional microspheres for use in therapeutic procedures.
Yu does not teach the instantly elected IL-1 antagonist as first and second active agents.  Wohabrebbi cures this deficiency.
Wohabrebbi generally teaches methods and compositions for treating postoperative pain and/or inflammation by administering one more biodegradable drug depots to a target tissue site for controlled drug release.  Wohabrebbi teaches as said depots microparticles (see [0064], [0067], [0068], [0077]).  Wohabrebbi teaches an IL-1 antagonist which is useful as well as additional equivalently useful therapeutic agents including BMP type 2 in microspheres (see [0042], [0044] and [0072]).
	Yu and Wohabrebbi are both directed to the controlled release of active agents in tissue repair applications.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to substitute an IL-1 antagonist as taught by Wohabrebbi for BMP-2, an active agent in Yu, as well as VEGF, another active agent in Yu, with a reasonable expectation of success.  One would have been motivated to do so to achieve good IL-1 antagonist efficacy based on Wohabrebbi’s teaching of this particular active agent’s benefit as a therapeutic agent.  
	Further regarding claims 1 and 13, Yu teaches a two-phase release profile based on active agents bound to respective coating layers, and Wohabrebbi teaches that the drug depot may be comprised of different layers for instance comprising the same or different layers or regions for example a structure comprising one or more polymeric matrix layers or regions that have permeability to fluids to allow immediate and/or sustained drug release (see [0137]) thereby teaching the same or substantially the same feature as “wherein the formulation comprises both unbound active agent and active agent absorbed to the mineral coated microparticle” as recited in claim 1 and “wherein the carrier comprises at least one of the first or the second active agents” as recited in claim 13.  Based on this teaching, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to incorporate active agents in combination from those taught by Wohabrebbi in a structure allowing for immediate and sustained release as taught by Wohabrebbi in the compositions comprising layered microparticles as taught by Yu, with a reasonable expectation of success.  One would have been motivated to do so to achieve immediate and delayered therapeutic efficacy based on Wohabrebbi’s suggestion.  This position is maintained as previously presented, and it is clarified that the unbound and absorbed components as claimed are met by Wohabrebbi’s teaching of layered structures in which it is understood that dissolution or release from for instance an upper layer would have resulted in an unbound active and an absorbed/adsorbed active in another (i.e., lower) layer would have corresponded to the bound/absorbed/adsorbed component claimed.  It is noted that Wohabrebbi’s teaching appears consistent with Applicant’s definitions and/or descriptions at [0054] and [093] of the specification as filed for what constitutes “unbound” and “adsorbed”.  Specifically, Wohabrebbi allows for combined release properties as articulated at, for instance, [0079] which appears to describe unbound active agent upon degradation of an immediate release layer while retaining a bound (absorbed/adsorbed) component for sustained release).  
	Further regarding claim 9, Yu does not teach the specific claimed halogen component, however Yu teaches fluoride-doped MCMs to be prepared (see Experimental Section, second paragraph).  Upon teaching fluorine doping, one of skill reasonably would have immediately envisaged any halogen such as chlorine or bromine as recited in claim 9 in place of fluoride, on account of their structural similarities and similar physical properties and functions.  One reasonably would have expected success from doing so since Yu teaches that the dissolution rate may be controlled by the substitution of carbonate or fluoride (single negatively charged ions) during coating formulation (see page 3090, second column, about halfway down the column).  One would have been motivated to use one of the larger halogen ions such as chlorine in order to facilitate controlled dissolution adjustment based on Yu’s teaching that addition of the 

Conclusion
No claim is allowed.
This is an RCE.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336. The examiner can normally be reached Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREA B CONIGLIO/             Primary Examiner, Art Unit 1617